Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because they are identical. Correction/clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al (“Murdoch” US 2021/0271765 A1), published on September 02, 2021 in view of Keith et al (“Keith” US 2012/0030774 A1, published on February 02, 2012.
As to claim 1, Murdoch teaches “a processor of a blockchain processor node” in par. 0068.
Murdoch teaches “receive from a user node a document access request that contains a document ID” in par. 0128 (request access to scope of permission which includes (according to par. 0124) read, write permission corresponding to a document access).
Murdoch teaches “acquire from a blockchain ledger an encrypted URL of the document and a source hash of the document based on the document ID” in par. 0125.
It appears Murdoch does not explicitly teach “verify a document received from a document owner's node storage based on a decrypted URL of the document”.
However, Keith teaches “verify a document received from a document owner's node storage based on a decrypted URL of the document” in par. 0022 (“The server 118 decrypts the URL which provides access to the content as well as access permission information verifying access to the content…”).
Murdoch and Keith are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to verify document (disclosed by Murdoch) to include verify a document received from a document owner's node storage based on a decrypted URL of the document”, as suggested by Keith in order to prevent/reduce the possibility of unauthorized copying and access (see Keith par. 0021).
 Keith teaches “and in response to the verification, transmit the document received from the document owner's node storage to the user node” in par. 0022.
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

As to claim 2, Murdoch teaches “wherein the document access request contains a document owner's instance ID” in par. 0129 (signature corresponds to a document owner's instance ID).
As to claim 9, it is rejected for similar reason as claim 2.

	As to claim 3, Murdoch teaches “wherein the instructions further cause the processor to send a request to receive the document from the document owner's node storage based on the document owner's instance ID” in par. 0129, par. 0130.
As to claim 10, it is rejected for similar reason as claim 3.

	As to claim 4, Murdoch teaches “wherein the request comprises the encrypted URL of the document and a public key of the blockchain processor node” in par. 0119 (encrypted URL) and par. 0070 (public key).
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

	As to claim 5, Murdoch teaches “responsive to a verification of the blockchain processor node by the document owner node, receive the document from the document owner node” in pars. [0068-0069].
As to claim 12, it is rejected for similar reason as claim 5.

	As to claim 6, Murdoch teaches “wherein the instructions further cause the processor to verify the received document by comparing a hash of the received document against the source hash of the document” in par. 1119.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

	As to claim 7, Keith teaches “wherein the instructions further cause the processor to decrypt the URL of the document” in par. 0022.
As to claim 14, it is rejected for similar reason as claim 7.

As to claim 16, Murdoch teaches “when read by the processor, cause the processor to send a request to receive the document from the document owner's storage based on a document owner's instance ID” in par. 0129 (signature corresponds to a document owner's instance ID).
As to claim 17, Murdoch teaches “that when read by the processor, cause the processor to send a request to receive the document from the document owner's storage based on a document owner's instance ID” in par. 0129 (signature corresponds to a document owner's instance ID).
As to claim 19, Murdoch teaches “that when read by the processor, cause the processor to, responsive to a verification of the blockchain processor node by the document owner node, receive the document from the document owner node” in pars. [0068-0069].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165